Citation Nr: 1520512	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic renal disease. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for an acquired psychiatric disability manifested by panic attacks.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for a respiratory disability, not including sinusitis.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Michael P. Pasquale, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to July 1986, with an additional 20 years of inactive and/or active duty for training in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The June 2011 rating decision on appeal denied service connection for panic attacks.  A May 2014 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Board finds that the Veteran's claim of service connection for an acquired psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for sinusitis and sleep apnea have been raised by the record in an undated VA Form 21-4142 and in August 2013 correspondence, respectively.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's chronic renal disease was not manifested during his active duty service and is not shown to be related to his service.

2.  The Veteran's current migraine headaches were not manifested during his active duty service and are not shown to be related to his service.

3.  The Veteran's current irritable bowel syndrome was not manifested during his active duty service and is not shown to be related to his service.

4.  The Veteran's acquired psychiatric disability manifested by panic attacks is not shown to be related to service, and may not be presumed to be related to his service.

5.  The Veteran's gout was not manifested during his active duty service and is not shown to be related to his service.

6.  The Veteran's respiratory condition, not including sinusitis, was not manifested during his active duty service and is not shown to be related to his service.

7.  The Veteran's hypertension was not manifested in the first year following his separation from active duty service and is not otherwise shown to be related to his service.



CONCLUSIONS OF LAW

1.  Service connection for chronic renal disease is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for irritable bowel syndrome is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  Service connection for an acquired psychiatric disability manifested by panic attacks is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  Service connection for gout is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  Service connection for a respiratory disability, not including sinusitis, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

7.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The Veteran originally submitted his claims of service connection for chronic renal disease and a respiratory condition under the Fully Developed Claim process.  The fully developed claim includes notice of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  Additionally, by correspondence dated in September 2010, October 2010, and May 2011, VA provided additional notice for his other claims of service connection (except for hypertension).  Although specific notice was not given with respect to his claim of service connection for hypertension, the Board nonetheless finds that adequate notice has been provided in light of the thorough and informative notices provided throughout the adjudication with respect to his other claims and because the Veteran has had a meaningful opportunity to participate effectively in the processing of his claims.  Additionally, the Board notes that the Veteran was represented throughout this appeal and has not alleged that he is prejudiced by any notice defect. 

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for VA neurological and hypertension examinations in May 2011.  The Board notes that the hypertension examination also addressed the Veteran's claims of service connection for renal failure, a respiratory disability, and irritable bowel syndrome.  The Board finds that these reports of examination are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

The RO did not arrange for VA examinations/opinions as to the claims of service connection for gout and an acquired psychiatric disability.  The Board has considered whether such examinations are necessary.  Absent any evidence suggesting that the Veteran's gout or acquired psychiatric disability are related to service, examinations to secure medical nexus opinions are not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in October 2014, the undersigned explained the evidence needed to substantiate claims of service connection.  A deficiency in the conduct of the hearing has not been alleged by the Veteran or his attorney.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.   

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into federal service by the President of the United States under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  Hence, for the Veteran's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.   

Certain chronic diseases (including  hypertension and psychoses) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension and psychoses).  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has repeatedly stated, in testimony and written argument, that the claims for which he is seeking service connection were incurred as a result of him being called to "active duty" as part of the September 11, 2001, first responders, security, and clean-up effort.  See September 2010 written statement (diagnosed with kidney disease in early 2004, after his participation in guard duty, followed by gout attacks in 2009-2010); see also October 2010 written statement (health started to decline "around the 2003-2004 timeframe," including  renal function impairment in 2004, gout, panic attacks, respiratory challenges, IBS/colitis flare-ups, high blood pressure, and chronic headaches); undated VA Form 21-4142 (developed respiratory conditions, panic attacks, kidney/renal disease, gout attacks, and colitis/IBS flare-ups as a result of his activation in September 2011); August 2011 Notice of Disagreement (medical conditions not present prior to his participation in September 2001 relief efforts); June 2013 VA Form 9 Substantive Appeal (he did not have "any of these health issues" prior to his military duty as a first responder); and October 2014 written argument (his health has deteriorated since his exposure as a first responder at the World Trade Center and he is suffering from multiple medical conditions because of that service).

Although the Veteran has alleged that his service in September 2001 qualified as "active duty" service, the Board finds otherwise.  The record shows that the Veteran served in the Army National Guard from September 1990 to December 2014.  The record also shows that he was called to state active duty from September 12, 2001, to September 23, 2001, a period of twelve days.  Orders from October 2001 state that he was ordered into the active military service of the State of New York from September 24-25, 2001, by direction of the Governor (not the President).  A January 2013 State Active Duty Support Certificate from the Office of the Adjutant General, State of New York, confirms that he was called to a period of state active duty and not federalized National Guard service.  

The Board has considered whether any of the Veteran's disabilities were incurred during his period of active duty service from July 1983 to July 1986.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses relating to chronic renal disease, acquired psychiatric disability, gout, respiratory disability, or hypertension.  On July 1986 service separation examination, his vascular and genitourinary systems, psychiatric, feet, mouth and throat, and sinuses, were considered normal on clinical evaluation.  His blood pressure was 110/60 and he was considered qualified for separation.

With respect to his claim of service connection for an acquired psychiatric disability, the Veteran submitted an October 2014 medical opinion from a private psychiatrist.  In it, the psychiatrist opined that the Veteran suffers from PTSD and anxiety disorder and conversion disorder with especial sensory symptom related to his work during the September 11, 2001, relief efforts.

With respect to the Veteran's claim of service connection for migraine headaches, a July 1984 STR shows that he complained of sore throat accompanied by headaches and sinus congestion.  He also reported coughing up yellow mucus. A diagnosis of probable strep pharyngitis was given.  During his July 1986 separation examination, his June 1987 ROTC student examination report, and his periodic examinations in July 1989, October 1992, and March 1997, he reported "no" to the question whether he had now or had ever had frequent or severe headaches.

On May 2011 VA neurological disorders examination, the Veteran specifically reported that his migraine headaches began "sometime (sic) in the service in 2002-2003."  He was assessed with migraine headaches.  The examiner noted the 1984 treatment and subsequent one or two notations of migraine headaches (while in the National Guard) "which had not been followed up properly."  The examiner noted that there was no systematic followup for the migraine headaches nor documentation of such in 2002-2003 or afterward.  The examiner noted that the Veteran reported a normal MRI of the head.  The examiner opined that, "[b]ecause the migraine headaches were not systemically documented, as per patient, which started in 2002-2003, no definite documentation is noted or followup noted for migraine headaches, it is as less likely as not that they are related to or connected to his service . . . ."

With respect to the Veteran's claim of service connection for IBS, an August 1983 emergency care and treatment record notes complains of stomach cramps and dizziness.  A diagnosis of gastroenteritis was given.  A February 1984 STR shows that he complained of vomiting, upset stomach, and difficulty with bowel movements.  He denied any other symptoms.  A diagnosis of gastroenteritis with constipation was given.  Five years later, a June 1989 STR shows that the Veteran complained of vomiting with stomach cramps.  He was given a diagnosis that is illegible, and the plan was to increase fluids and return to clinic as needed.  

On May 2011 VA examination, the Veteran complained of frequent episodes of abdominal pain, which he described as "crampy," associated with diarrhea.   He reported that he was diagnosed with IBS and was also treated for gastroenteritis.  The examiner determined that the Veteran's current intestinal condition with IBS was not related to his inservice treatment for gastroenteritis, which he found to be self-limiting. 

With respect to the Veteran's claim of service connection for hypertension, the May 2011 VA hypertension examiner noted that the Veteran was not treated for high blood pressure in the military. Accordingly, he opined that his current hypertension is unrelated to service.

Here, the Veteran has specifically alleged an onset of his disabilities during a period of nonqualifying service in 2001, as discussed above.  He has not otherwise alleged that any of his disabilities are linked to any other period of service, to include any specific period of ACDUTRA or INACDUTRA.  To the extent that his STRs show complaints of some of the disabilities currently on appeal, VA examiners and the Veteran himself have denied any association between complaints in service and current disabilities.  Additionally, a private opinion submitted by the Veteran with respect to his claim of service connection for an acquired psychiatric disability relates such to his call to service in September 2001, which the Board has found to be a period of state active duty and not federalized National Guard service. 

Additionally, the Veteran has not contended, and the evidence does not show, that hypertension and/or a psychosis was manifested in the first postservice year.  As such service connection for such disabilities on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

As the evidence does not show (nor has the Veteran alleged) that any of his disabilities were manifested or incurred during his period of active duty ending in July 1986, and such is not alleged to have been incurred or aggravated during any specific period of federalized National Guard service or shown to otherwise be related to any qualifying (for VA benefits) periods of service, the Board finds that the preponderance of the evidence is against these claims, and that the appeal in this matter must be denied. 


ORDER

Service connection for chronic renal disease is denied. 

Service connection for migraine headaches is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for an acquired psychiatric disability manifested by panic attacks is denied.

Service connection for gout is denied. 

Service connection for a respiratory disability, not including sinusitis, is denied.

Service connection for hypertension is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


